INCOME NOW CONSULTING 1736 Angel Falls Street Las Vegas, NV, 89142-1230 Tel: 1-209-694-4885 December 8, 2010 Michael Johnson Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Phone Number: (202) 551-3457 Facsimile Number: (703) 813-6981 Re: Income Now Consulting Registration Statement on Form S-l File No. 333-167984 Dear Mr. Johnson: Request is hereby made to accelerate the effectiveness of the above referenced registration statement to 4:30 p.m. Eastern Standard Time, Friday, December 10, 2010, or as soon thereafter as practicable. Additionally, Income Now Consulting (the "Company") acknowledges that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any comments or questions to our counsel, The Loev Law Firm, PC, at (713) 524-4110. Sincerely, INCOME NOW CONSULTING /s/ Issam Abud Issam Abud Chief Executive Officer
